Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Rich Baker on 1/6/2022.

The application has been amended as follows: 
1. (Currently amended) A system for evaluating a relationship between a customer and a financial institution based on the customer’s financial data, the system comprising:
a central database for storing a plurality of modules;
a central server coupled to the central database for processing the plurality of modules; and
a computer display to display the plurality of modules, wherein the plurality of modules includes:
a criteria configuration module to configure input parameters for scoring the customer, the criteria configuration module includes:
a metric module to receive values related to the input parameters required to evaluate  a score over a duration;
a rolling window for configuring the duration that ends on a previous day of evaluation; and
a measurement module defines transformation criteria to be applied on the values corresponding to the input parameters, where the transformation criteria is a truth rule;
a data module coupled with the central database to receive the customer’s financial data and  personal data;
a computation module coupled to the data module and the criteria configuration module to compute the score for each customer using the input parameters defined in the metric module, the computation module includes:
a metric evaluation module to compute and apply the transformation criteria to the values of the input parameters, the metric evaluation module includes:
a balance module to extract amount values against balance heads in an account of each customer, further the balance module computes aggregates of the balance heads using the extracted amount values;
a portfolio module to extract values of portfolio size of types of accounts of each customer; and
a transaction module to extract financial transaction values made by each customer, further the transaction module computes aggregates of a count of transactions using the extracted financial transaction values, wherein the transaction module computes an average transaction amount, a total transaction amount, and an average transaction count over a time period defined by a user of each customer; and
a scoring module coupled to the metric evaluation module to automatically compute and display the score of the customers based on the values retrieved from the metric evaluation module; and
a score captioning module to define and label multiple ranges of the scores, wherein the computation module labels the score as per the range, wherein the score captioning module fits the score into at least one of the ranges and apply the defined label to the score to define a relationship of each client with a bank.
2. (Previously Presented) The system according to claim 1, wherein the plurality of modules further  comprises a threshold module  to set a score threshold value from user input.
3. (Cancelled) 
4. (Previously Presented) The system according to claim 1, wherein the scoring module computes the score using an aggregation of the values obtained from the metric evaluation module.
5. (ORIGINAL) The system according to claim 1, wherein the balance module computes an average balance, a projected balance, and a total balance over a user-defined time period of each customer.
6. (ORIGINAL) The system according to claim 1, wherein the metric evaluation module further comprising a service usage module to compute average service usage fees, a total service usage counts, and a total service usage fees over a user-defined time period of each customer.
7. (Previously Presented) The system according to claim 1 wherein the criteria configuration module further  comprises a filter module  to select, from user input, at least one filter to create a selected sub-section of a customer population.
8. (ORIGINAL) The system according to claim 7, wherein the computation module further comprising a filtration module coupled to the metric evaluation module for computing the input parameters only for the selected sub-section of the customer population.
9. (ORIGINAL) The system according to claim 1 wherein the data module further generates a unique identifier for each customer, and further anonymizes the customer financial data and the personal data before communicating to the computation module.
10. (Previously Presented) The system according to claim 4 wherein the criteria configuration module further comprises:
an aggregation level module  to select, from user input, at least one of: an account level; and a customer level, to roll up the values as defined by the metric evaluation module; and
a duration module  to define a time period for evaluating values of the metric evaluation module.
11. (Cancelled) 
12. (ORIGINAL) The system according to claim 1, wherein the criteria configuration module further comprising a weightage configuration module coupled to the measurement module to evaluate the score by applying weightage to each input parameter.
13. (Previously Presented) The system according to claim 12, wherein the scoring module computes the score based on the aggregation of weighted values obtained from the metric evaluation module.
14. (Cancelled) 
15. (Currently amended) A non-transitory, computer-readable medium storing plurality of modules executable by a computer system to perform operations comprising:
storing the plurality of modules using a central database;
processing the plurality of modules using a central server; and
displaying the plurality of modules, wherein the plurality of modules includes:
a criteria configuration module to configure input parameters for scoring a customer, the criteria configuration module includes:
a metric module to receive values related to the input parameters required to evaluate  a score over a duration;
a rolling window for configuring the duration that ends on a previous day of evaluation; and
a measurement module defines transformation criteria to be applied on the values corresponding to the input parameters where the transformation criteria is a truth rule;
a data module to receive customer financial data and personal data;
a computation module coupled to the data module and the criteria configuration module to compute the score for each customer using the input parameters defined in the metric module, the computation module includes :
a metric evaluation module to compute values of the input parameters, the metric evaluation module includes :
a balance module to extract amount values against balance heads in an account of each customer, further the balance module computes aggregates of the balance heads using the extracted amount values;
a portfolio module to extract values of portfolio size of types of accounts of each customer; and
a transaction module to extract financial transaction values made by each customer, further the transaction module computes aggregates of a count of transactions using the extracted financial transaction values, wherein the transaction module computes an average transaction amount, a total transaction amount, and an average transaction count over a time period defined by a user of each customer; and
a scoring module coupled to the metric evaluation module to automatically compute the score of the customers based on the values retrieved from the metric evaluation module; and
a score captioning module to define and label multiple ranges of the scores, wherein the computation module labels the score as per the range, wherein the score captioning module fits the score into at least one of the ranges and apply the defined label to the score to define a relationship of each client with a bank.
16. (Previously Presented) The non-transitory, computer-readable medium of claim 15 wherein the scoring module computes the score based on an aggregation of the values obtained from the metric evaluation module.
17. (Previously Presented) The non-transitory, computer-readable medium of claim 15 wherein the criteria configuration module further comprises :
an aggregation level module  to select, based on user input, an input to apply the transformation criteria as defined by the measurement module; and
a duration module  to define a time period for measuring the score.
18. (ORIGINAL) The non-transitory, computer-readable medium of claim 15 wherein the plurality of modules further comprising a score captioning module to define and label multiple ranges of the scores, wherein the computation module labels the score as per the range.
19. (Previously Presented) The non-transitory, computer-readable medium of claim 15 wherein the plurality of modules further comprises  a filter module to select, based on user input, at least one filter to create a sub-section of a customer population.
20. (ORIGINAL) The non-transitory, computer-readable medium of claim 15 wherein the plurality of modules further comprising a filtration module coupled to the metric evaluation module for computing the input parameters only for a selected sub-section of a customer population.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-10,12-13,15-20 are allowed.

The most relevant art of record includes US Patent 8660943 to Chiredhast and US Patent Publication 2013/0151388 to Falkenborg and US Patent 6009415 to Shurling. On further search US Patent Publication to Recce 2009/0248559 was also identified. 
IP.Com identified the following non-patent literature that is relevant.
“Identifying a relationship lending in the interbank market: A Network approach” 2018
“E.T.-RNN: Applying Deep Learning to Credit Loan Applications” 2019
However, none of the art of record or identified by search teaches as found in the independent claims 1, and 15, 
“transaction module to extract financial transaction values made by each customer, further the transaction module computes aggregates of a count of transactions using the extracted financial transaction values, wherein the transaction module computes an average transaction amount, a total transaction amount, and an average transaction count over a time period defined by a user of each customer; and
a scoring module coupled to the metric evaluation module to automatically compute and display the score of the customers based on the values retrieved from the metric evaluation module; and
a score captioning module to define and label multiple ranges of the scores, wherein the computation module labels the score as per the range, wherein the score captioning module fits the score into at least one of the ranges and apply the defined label to the score to define a relationship of each client with a bank.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698